DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “is provided” in line 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is noted that since independent claim 1 is rejected, all remaining dependent claims are also rejected, even though they do not separately contain any Section 112 rejections.
Use of the term “it” in line 1 of claim 1 blurs the metes and bounds of the claim since it is unclear what structure is being referenced.
Claim 2 is rendered indefinite since use of the term “helical” appears to be inaccurate and/or misdescriptive, thereby blurring the metes and bounds of the claim. It is noted that the drawings do not show a “helical” shape, i.e., spiral.
Claim 6 is rendered indefinite since it is unclear what is meant by the term “close”. It appears that this term may be an improper relative term.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 1,253,486 (Hammer ‘486).
With respect to claim 1, Hammer ‘486 discloses a  mounting rod assembly (see title) for installing a curtain (see line 11), wherein the assembly comprises a main rod (1) and a telescopic rod (3); one end(where 3 meets 1 in Figure 3) of the telescopic rod (3) stretches into the main rod (1) and can slide along the length direction (right to left in Figure 2) of the main rod (1), and the main rod (1) 1s provided with a locking member (10, 7, 9) for stopping (where 9 engages 8 and 6) the sliding of the telescopic rod (3); and with respect to claim 7, wherein the telescopic rod (3) is provided with a connecting end surface (11) at one end away from the main rod (1).
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,988,985 (Yoo ‘985).
With respect to claim 1,  Yoo ‘985 discloses a mounting rod assembly, wherein the assembly comprises a main rod (210 - see Figure 6) and a telescopic rod (220 - see Figure 4); one end of the telescopic rod (210) stretches into (see Figure 3) the main rod (1) and can slide along the length direction of the main rod (210), and the main rod (210) is provided with a locking member (both elements 250, 250 define “a” locking member) for stopping the sliding of the telescopic rod (220); with respect to claim 2, wherein the top (see Figure 45 - extending along the surfaces of 226A, 226B, 226C, 222, 226C, 226B, and 22A, and extending from the front right to the rear left in Figure 4) of the telescopic rod (220) is provided with a helical (as best understood, in view of the Section 112, advanced above) rack (both elements 240, 240) and the locking member (250, 250) is provided with clamping teeth (both elements at 252, where one each is provided on each 250 - see Figure 11, and thus a “plurality”, i.e., two, teeth are provided) matched with the helical rack (240, 240); with respect to claim 3, wherein two helical racks (240, 240) are symmetrically arranged as a set (see Figure 20), respectively along the left and right length direction (see Figure 4 - extending from the front right to the rear left) of the telescopic rod (220), and an avoidance groove (at 220T in Figure 5, and extending within the length of 220 in Figure 4) is formed between the two helical racks (240, 240); with respect to claim 6, wherein the clamping teeth (252, 252) are arranged at the bottom of the locking member (250, 250), and the bottom of the locking member (250, 250), which close to the clamping teeth (252, 252), extends obliquely (at numeral 252 in Figure 11) upward to form a switch part (i.e., the teeth are movable via the pivot at 256, like a light switch); and with respect to claim 7, wherein the telescopic rod (220) is provided with a connecting end surface (260 - see Figure 3) at one end away from the main rod (210).
With respect to the recitation “for installing a curtain” in the preamble of the claims, it is noted that this recitation is functional, and thus the reference need not show explicit use with a curtain in order to meet the claim language, but rather the reference need only be capable of being used with a curtain. In Yoo ‘985, since the assembly, advanced above, is attached on a ladder, and typically a user installing a curtain would use a ladder to install the assembly, the assembly is considered to be “for installing a curtain”, as recited in the claims.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
U.S. Patent Application Publication Nos. 2003/0221282, 2005/0193625, and 2015/0173548 and U.S. Patent Nos. 1,253,486, 2,563,570, 3,589,757, 5,094,576, 6,347,817, 6,467,739, 6,685,149, 8,128,306, 8,162,280, and 8,833,720 are considered to show rod assemblies having a telescopic member with a helical rack that is inserted into a main rod and a locking member engaging the helical rack.
U.S. Patent Nos. 10,743,698, 7,703,501, 6,571,426, 5,791,394, 5,433,551, 5,159,968, 1,857,991, 1,623,274, and 1,409,032 are considered to show adjustable/telescopic rails for use with curtains.
The prior art of record fails to show, suggest or provide rationale for the details of how the locking member is “fixed by a fastener” to the top wall and has a hook clamped to the top wall, as called for in claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




May 10, 2022